Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 1 of 30 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


 Convergent Nonprofit Solutions, LLC,

                CNS,
                                                        CASE NO.: __________________
 vs.

 Carol Wick, Carol Wick Consulting, LLC,
 and Sharity, Inc.,

             Defendants.
 ____________________________________________/

                               VERIFIED COMPLAINT
                        FOR INJUNCTIVE AND OTHER RELIEF

        Plaintiff Convergent Nonprofit Solutions, LLC (“Plaintiff” or “CNS”), by and through

 the undersigned counsel, brings this Verified Complaint for Injunctive and Other Relief against

 former CNS principal and partner Carol Wick (“Wick”), Wick’s company and former CNS

 member, Carol Wick Consulting, LLC (“CWC”), and Wick’s new company, Sharity, Inc.

 (“Sharity”) (Wick, CWC, and Sharity collectively, “Defendants”), and in support states:

                                NATURE OF THE ACTION

        1.      This action asserts claims of breach of fiduciary duty, breach of contract for

 violations of valid and enforceable confidentiality and restrictive covenant agreements,

 tortious interference with contractual and advantageous business relationships, violations of

 the Florida Uniform Trade Secrets Act, violations of the Defend Trade Secrets Act of 2016,

 violations of the Computer Fraud and Abuse Act, conversion, civil conspiracy, and aiding and
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 2 of 30 PageID 2




 abetting breach of fiduciary duty, against a former principal and partner of CNS, former

 member of CNS, and their new business.

          2.    This case arises out of Wick and CWC’s theft – while serving as principal,

 partner, and member of CNS – of CNS’s confidential and proprietary information and trade

 secrets, and the use of such misappropriated confidential and proprietary information and trade

 secrets to unlawfully solicit CNS’s customers and business on behalf of, with the assistance

 of, and for the benefit of, Wick’s new competing business Sharity, in violation of certain

 restrictive covenants with CNS and/or applicable law, and in violation of their non-compete

 Agreement.

          3.    Sharity has knowingly accepted the benefits of Wick and CWC’s illegal

 conduct, and has conspired with and directly facilitated Wick and CWC’s breach of their legal

 obligations to CNS, and Defendants continue to engage in wrongful conduct in violation of

 contractual, statutory, and common law obligations to CNS, causing irreparable harm and

 significant damages to CNS. To cease and prevent ongoing irreparable harm arising from

 Defendants’ conduct, CNS seeks preliminary and permanent injunctive relief, as well as

 monetary damages and other available relief.

                                           PARTIES

          4.    CNS is a Delaware limited liability company with offices in Orlando, Florida,

 Atlanta, Georgia, and Raleigh, North Carolina. CNS’s members are individuals and entities

 who are citizens of the state of Florida, Georgia, North Carolina, and South Carolina.

          5.    Wick is an individual residing at 1035 Silver Palm Lane, Maitland, Florida

 32751.




                                                2
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 3 of 30 PageID 3




        6.      Wick was a principal of CNS and worked for CNS as a partner and Head of

 Asking Rights Division until she was terminated for cause on May 24, 2019. Within 30 days

 of Wick’s termination, CNS also discovered further evidence, including the wrongful conduct

 set forth in this Complaint, which further substantiates Wick’s termination for cause.

        7.      Upon information and belief, CWC is a Florida for-profit limited liability

 company, with its principal place of business located at 1035 Silver Palm Lane, Maitland,

 Florida 32751. CWC may be served with process through its registered agent, David Rickey

 at 20 N. Orange Avenue, Unit 1600, Orlando, FL 32801.

        8.      Upon information and belief, Sharity is a Florida for-profit corporation, with its

 principal place of business located at 1035 Silver Palm Lane, Maitland, Florida 32751. Sharity

 may be served with process through its registered agent, David Rickey at 20 N. Orange

 Avenue, Unit 1600, Orlando, FL 32801.

                               JURISDICTION AND VENUE

        9.      The Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331, and

 supplementary jurisdiction pursuant to 28 U.S.C. § 1367.

        10.     This Court has personal jurisdiction over all Defendants as follows:

                a. The Court has personal jurisdiction over Wick because she is a citizen of

                    the State of Florida.

                b. This Court has personal jurisdiction over CWC and Sharity because these

                    companies operated under common ownership and control, and committed

                    tortious acts aimed at CNS in the State of Florida and caused injury to CNS




                                                3
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 4 of 30 PageID 4




                     in the State of Florida. In addition, they conduct business in the State of

                     Florida and have purposely availed themselves to this Court’s jurisdiction.

            11.   Venue is proper in this District under 28 U.S.C. § 1391 (b) and (c) because

 Wick resides in Orange County, Florida, and CWC and Sharity have substantial business

 operations in this District, many of the clients Wick and CWC were servicing while working

 for CNS are located in this District, and the harm to CNS and breach occurred, and continues

 to occur, in this District.

                        CNS’S LEGITIMATE BUSINESS INTERESTS

            12.   CNS is a leading capital campaign consulting firm specializing in national

 nonprofit fundraising.

            13.   CNS is a comprehensive solutions company with services that include

 addressing nonprofit clients’ organizational, resource development, and sustainability

 fundraising needs throughout the state of Florida and across state lines to CNS’s clients.

            14.   The nonprofit fundraising market is highly competitive, and CNS’s success in

 the industry depends largely on its trade secrets and proprietary and confidential information,

 as well as the relationships and good will it has developed with its clients and prospective

 clients.

            15.   CNS has expanded substantial time, money and effort in developing its services,

 professional reputation, good will, and business networks. In doing so, CNS has developed

 trade secrets and valuable confidential information, including without limitation, client lists

 and information, marketing plans and strategies, proposals, sales strategies and techniques,

 sales and pricing information, invoicing, profit margins, project and opportunity analyses and




                                                 4
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 5 of 30 PageID 5




 data, accountability charts, organization information, comparison data, pipelines, corporate

 initiatives, company meeting information and agendas, team agreements, policies and SOPs,

 and principal contracts.

        16.     CNS relies on a foundation of trust and loyalty between CNS and its principals,

 partners, and members to promote the business model.

        17.     CNS also makes significant efforts to protect its legitimate business interests

 including, but not limited to, entering into partnership and restrictive covenant agreements that

 include, among other fiduciary and protective covenants, confidentiality, non-competition, and

 non-solicitation provisions, with certain principals and members, including Wick and CWC.

 Such measures are common and reasonable within CNS’s industry.

        18.     The measures CNS takes to protect the confidentiality of information further

 include, but are not limited to, steps such as ensuring that all business software, applications,

 and other cloud-based programs require log-in authentication, some even requiring two-step

 authentication. Principals, partners, members, and employees are required to hold the

 company’s confidential information, and the confidential information of third parties in CNS’s

 possession, in the strictest confidence. Principals, partners, and members of CNS have varying

 levels of access to proprietary software, applications and cloud-based programs, all of which

 is based on whether they have a legitimate business need to access that level of information.

 CNS’s IT provider Electric provides an extra layer of security as it can provide audits on users

 who access CNS’s information systems.

        19.     CNS’s confidential and proprietary information derive independent economic

 value from not being generally known to the public and not being readily ascertainable by




                                                5
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 6 of 30 PageID 6




 proper means and have been subject to efforts that are reasonable under the circumstances to

 maintain their secrecy.

        20.     The confidential and proprietary information described in the preceding

 paragraphs are CNS’s trade secrets.

        21.     Much of the economic benefit to CNS from this information stems from its

 confidential nature, because if CNS’s trade secrets were to become known to competitors, CNS

 would lose the competitive advantage afforded it by this information.

        22.     CNS expended substantial time, effort, money and resources in developing and

 maintaining its trade secrets.

        23.     CNS’s legitimate business interests include, but are not limited to, confidential

 and proprietary information, trade secrets, market share in the industry, relationships with

 clients and prospective clients, financial institutions, referral sources, and employees, and

 CNS’s reputation and goodwill in the industry.

                                              WICK

        24.     In her position with CNS, Wick was responsible for developing and interacting

 with clients and prospective clients to increase CNS’s sales. In the course of her duties for

 CNS, Wick was entrusted with and acquired substantial knowledge of CNS’s trade secrets and

 confidential and proprietary information.

        25.     Wick, by virtue of her principal and partner relationships with CNS, was an

 agent and had a fiduciary duty not to disclose CNS’s confidential and proprietary information

 and trade secrets for her own benefit, or for another’s benefit, to CNS’s detriment, and to at all

 times act in the best interests of CNS and not to engage in activities that would injure CNS.




                                                 6
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 7 of 30 PageID 7




                                             CWC

        26.     CWC was formed on or about May 20, 2016.

        27.     Upon information and belief, Wick is the principal officer of CWC.

        28.     CWC was a corporate member of CNS.

                                           SHARITY

        29.     Sharity was formed on or about May 28, 2019 and advertises as “empowering

 nonprofits” by providing fundraising services to nonprofit organizations.

        30.     Wick is listed as the Chief Executive Officer Sharity.

                                     THE AGREEMENT

        31.     Wick and CWC entered into a Proprietary Information, Inventions, Non-

 competition, and Non-solicitation Agreement with CNS on August 31, 2017, with an effective

 date of July 1, 2017 (the “Agreement”), attached as Exhibit A. Under the Agreement, the terms

 "I," "my" and "me" are deemed to include Wick and CWC, and all of CWC’s consultants,

 employees, directors, officers, managers and other agents. See Exhibit A, at 5, ¶13.3.

        32.     Under the Agreement, Wick and CWC agreed to certain confidentiality, non-

 competition, and non-solicitation provisions in exchange for valuable consideration, including

 compensation paid, the issuance of Shares of Membership Interest in CNS, and access to the

 Company’s confidential and proprietary information, which was provided by CNS after

 execution of the Agreement. Id., at 1, Introduction.

        33.     Specifically, the Agreement provides in part:

        NONDISCLOSURE (Recognition of Company's Rights; Nondisclosure).

                I recognize that all Proprietary Information (as defined below) is and
                shall remain the sole and exclusive property of the Company. At all



                                                7
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 8 of 30 PageID 8




                 times during my employment and thereafter, I will hold in strictest
                 confidence and will not disclose or use any Proprietary Information,
                 except as such disclosure or use may be required in connection with
                 my work for the Company or unless the Company expressly
                 authorizes such disclosure or use in writing. I will obtain the
                 Company's written approval before publishing or submitting for
                 publication any material (written, verbal, or otherwise) that relates
                 to my work at the Company and/or incorporates any Proprietary
                 Information. I hereby assign to the Company any rights I may have
                 or acquire in such Proprietary Information. I will take all
                 reasonable precautions to prevent the inadvertent or accidental
                 disclosure of Proprietary Information. If I am ever requested or
                 required by subpoena, court order, or similar process to disclose
                 any Proprietary Information, I agree that I will provide the
                 Company with immediate notice of such request(s) for subpoena,
                 court order, or similar process so that the Company may take
                 appropriate action.

 Exhibit A at pg. 1, ¶1.1.1

         34.     Wick and CWC further promised the Agreement that they would maintain the

 confidentiality of any confidential or proprietary third party information in CNS’s possession

 or control. Id., at 2, ¶1.3.

         35.     Wick and CWC also agreed not to work for any other entity while working for

 CNS and, for two years after their separation from CNS, not to solicit any current or former

 employee of CNS, or solicit or service any current, former, or prospective customer or client

 of CNS:

         NO CONFLICTS OR SOLICITATION.
                 To protect the Company's Proprietary Information, I agree that
                 during the period of my employment by the Company I will not,
                 without the Company's express written consent, enter into any
                 other employment or business activity for myself or with any
                 other person or entity, except as set forth in Section 3 of Exhibit
                 A attached hereto (which disclosure does not constitute an
                 exception or waiver of other provisions of this Agreement,
                 including without limitation, Section 4 below). I also agree that
                 for the period of my employment by the Company and for two

 1
  For purposes of the Agreement the term "employment," or any variation thereof, shall be
 deemed to include "engagement" or any variation thereof. Id., at 5, ¶13.3.


                                                8
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 9 of 30 PageID 9




                  (2) years after the date of termination of my employment with
                  the Company I will not, either directly or through others: (a)
                  solicit, induce or attempt to solicit or induce any person or entity
                  who is currently, or was at any time during the one (1) year
                  period of time preceding the date my employment terminated
                  with the Company, an employee of, independent contractor to,
                  consultant to or other service provider to the Company
                  ("Service Provider"), to terminate his or her relationship with
                  the Company; (b) hire or attempt to hire any Service Provider of
                  the Company as an employee, independent contractor or
                  consultant to or for myself or others; (c) solicit or attempt to
                  solicit (i) any customer to which the Company sold any product,
                  or for which the Company performed any service, within two (2)
                  years prior to the termination of my employment with the
                  Company; or (ii) any prospective customer that the Company
                  called on at any time within two (2) years prior to the
                  termination of my employment with the Company (collectively,
                  a "Company Customer"); or (d) provide products or services
                  competitive with a product or service of the Company to any
                  Company Customer.

 Id., at 3, ¶3.

         36.      Wick and CWC also agreed that if any restriction set forth above is found to

 be unenforceable because it extends for too long a period of time or over too great a range

 of activities or in too broad a geographic area, it shall extend only over the maximum

 period of time, range of activities or geographic area as to which such court shall

 determine it to be enforceable. Id.

         37.      Wick and CWC also agreed not to compete with CNS while working for CNS

 and for two years after their separation from CNS:

         COVENANT NOT TO COMPETE.
                  To protect Proprietary Information, I agree that during my
                  employment with the Company and for a period of two (2) years
                  after my last day of employment with the Company, I will not
                  directly or indirectly engage in (whether as an employee,
                  consultant, proprietor, partner, director or otherwise), or have
                  any ownership interest in, or participate in the financing,
                  operation, management or control of, any person, firm,
                  corporation or business that engages in a Restricted Business in
                  a Restricted Territory (each as defined below). It is agreed that
                  ownership of no more than one percent (1%) of the outstanding



                                                 9
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 10 of 30 PageID 10




                   voting stock of a publicly traded corporation shall not constitute
                   a violation of this provision.

  Id., at 4, ¶4.

          38.      For the purposes of the restrictive covenants, “Restricted Business” is defined

  as “(i) any business related to providing fundraising services to nonprofit organizations; and

  (ii) any other business that the Company is actively engaged in researching, developing or

  marketing at the time of the termination of my employment, provided that this clause (ii) shall

  only apply if I am involved with the research, development, or marketing of that other

  business.” Id., at 4, ¶4.2(a).

          39.      Sharity is a direct competitor of CNS that provides fundraising services to

  nonprofit organizations, and thus, is a Restricted Business. See id., at 4, ¶4.2(a).

          40.      “Restricted Territory” is defined as anywhere in the world; or, if that territory

  is deemed overbroad by the court, as otherwise blue-penciled by the court by striking through

  that clause and any progressively more narrowly tailored territory clauses provided in the

  Agreement, until the court determines that the Restricted Territory is reasonable. Id., at 4,

  ¶4.2(b). Wick worked for CNS customers and clients throughout the United States and one or

  more U.S. territories, and in other countries including Kenya, Greece, and Haiti.

          41.      Wick and CWC further agreed that the time limitation on the restrictions in this

  non-compete provision, combined with the geographic scope, is reasonable. Id., at 4, ¶4.1.

          42.      Wick and CWC also agreed to return all Company property and proprietary

  information to CNS upon their separation from CNS. Id., at 5, ¶8.

          43.      The restrictive covenants contained in the Agreement were narrowly tailored to

  protect CNS’s legitimate business interests in protecting its confidential and proprietary



                                                  10
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 11 of 30 PageID 11




  information, trade secrets, reputation and goodwill, and its market share within its industry.

  See id.

            44.     CNS has legitimate business interests in prohibiting Wick and CWC from using

  and disclosing CNS’s confidential and proprietary information and trade secrets.

            45.     CNS has legitimate business interests in prohibiting Wick and CWC from

  soliciting employees and customers/clients for a period of two (2) years following her

  separation from CNS.

            46.     CNS has legitimate business interests in prohibiting Wick and CWC from

  working for a direct competitor for a period of two (2) years following her separation from

  CNS.

            47.     Wick and CWC further agreed as follows:

  LEGAL AND EQUITABLE REMEDIES

                    Because my services are personal and unique, because I will have
                    access to and become acquainted with the Proprietary Information
                    and because the Company would not have an adequate remedy at
                    law for the breach or threatened breach of this Agreement, I
                    expressly consent to the enforcement of this Agreement and any of
                    its provisions by temporary restraining order, preliminary
                    injunction, permanent injunction, specific performance or other
                    equitable relief, without bond and without prejudice to any other
                    rights and remedies that the Company may have for a breach of this
                    Agreement.

  Id., at 5, ¶10.

                              DEFENDANTS’ ILLEGAL CONDUCT

            48.     Wick and CWC were provided CNS’s confidential, proprietary, and trade secret

  information as part of their role for CNS.




                                                 11
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 12 of 30 PageID 12




         49.     During at least the early months of 2019, Wick’s relationship with CNS began

  to erode and Wick’s termination became imminent.

         50.     Upon information and belief, seeing the writing on the wall, Wick, individually

  and as an agent of CWC, operated in a wholesale effort to misappropriate CSN’s confidential,

  proprietary, and trade secret information during, at least, February, March, April, and May of

  2019, and potentially earlier than that.

         51.     In fact, on or about March 11, 2019 Wick told Tom Ralser, CNS principal and

  Chartered Financial Analyst, that she intended to leave CNS, take CNS’s clients, take CNS’s

  personnel, and either go to a competitor or become one. See June 21, 2019 Declaration of Tom

  Ralser, attached as Exhibit B.

         52.     Upon information and belief, in the months of March, April, and May of 2019

  leading up to her termination, Wick, individually and as an agent of CWC, previewed and

  downloaded massive amounts of CNS’s confidential information and trade secrets to her drop

  box, including, but not limited to, corporate administration documents, such as corporate

  initiatives, meeting information and agendas, team agreements, Company organizational

  charts, policies and SOPs; client data, such as contact lists, proposals and negotiations, sales,

  project and opportunity analyses and data, invoicing, accountability charts, organization

  information, comparison data, pipelines; and personnel records for other principals of CNS,

  including contract information. There was no legitimate business reason for Wick to have

  uploaded such information to the drop box during this time period.




                                                 12
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 13 of 30 PageID 13




         53.     Additionally, Wick, individually and as an agent of CWC, emailed confidential

  information and trade secrets to herself, often copying on those emails a third party, Saso

  Venovski, who is, upon information and belief, Wick’s fiancé.

         54.     By way of just a few or many examples, as early as November 11, 2018, Wick

  emailed Venovski the following sensitive documents: CNS's Feasibility Study GANTT chart

  (study timeline - Trade Secret, Intellectual Property); How to Conduct Interviews in Study -

  Principal Notes (Trade Secret, Intellectual Property); CDC of Tampa Prospectus (Draft project

  plan - Trade Secret, Confidential Information, Intellectual Property); CDC of Tampa

  Opportunity Analysis (Feasibility study report - Trade Secret, Confidential Information,

  Intellectual Property); Project Director Onboarding (Procedural steps for new hires - Trade

  Secret, Intellectual Property); CNS Field Handbook (Instructional book for new hires - Trade

  Secret, Intellectual Property).

         55.     On January 13, 2019, Wick emailed Venovski a former CNS employee's exit

  interview.

         56.     On February 23, 2019, Wick emailed Venovski sensitive company information

  provided by a prospective CNS customer

         57.     On February 28, 2019, Wick emailed Venovski CNS’s Asking Rights Comp

  Structure Framework.

         58.     On March 15, 2019, Wick emailed Venovski an email thread between Wick

  and CNS principals Mark Bergethon and Tom Ralser, and CNS’s HR counsel Johnny Duncan

  regarding CNS human resources matters.

         59.     On May 3, 2019, Wick emailed Venovski CNS’s April 2019 Comp Sheet.




                                               13
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 14 of 30 PageID 14




          60.        There was no legitimate business reason for Wick to email these documents to

  herself and Venovski.

          61.        Upon information and belief, in the days leading up to her anticipated

  termination Wick, individually and as an agent of CWC, engaged in calculated activities to

  wholesale delete the entire contents of her CNS email account in an effort to conceal these

  illegal actions.

          62.        CNS’s review of Wick’s email account post-termination revealed that her

  account had been purged of virtually all inbox items, all sent items between May 2019 and

  2017, and all deleted items. CNS had not authorized this deletion. There was no legitimate

  business reason for Wick to delete virtually the entire contents of her email account.

          63.        Upon information and belief, immediately following Wick’s termination from

  CNS, Wick and CWC began working for Sharity in the same capacity and the same territory

  in which they worked for CNS, in violation of the Agreement.

          64.        Upon information and belief, upon their departure from CNS, in violation of

  the Agreement and their statutory and common law duties to CNS, Wick, individually and as

  an agent of CWC, accessed, shared, retained, and are using CNS’s misappropriated

  confidential information and trade secrets, on behalf of themselves and Wick’s new company

  Sharity, to compete with CNS.

          65.        Upon information and belief, Wick and CWC are soliciting CNS’s current,

  former, and prospective customers and clients, in violation of the Agreement.            Upon

  information and belief, not only are Wick and CWC soliciting CNS’s customers with whom




                                                  14
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 15 of 30 PageID 15




  they worked while with CNS, but also current, former, and prospective customers of other

  CNS principals.

          66.     For example, the Sharity website contains testimonials from at least three of

  CNS’s customers: Freedom Ride, Family Promise, and Base Camp Children’s Cancer

  Foundation. (https://sharityglobal.com). Those testimonials refer to “Carol Wick’s” non-

  profit knowledge, and that Wick “already know[s] the people and players in the particular

  landscape . . . .” Id.

          67.     Upon information and belief, Wick and CWC are continuing to breach their

  restrictive covenants on behalf of themselves and as an agent of Sharity to advance their own

  pecuniary interests, as well as those of their new employer.

          68.     Upon information and belief, Sharity has direct and constructive knowledge of

  CNS’s restrictive covenant agreements with Wick and CWC because, as the CEO of Sharity,

  Wick’s knowledge is imputed upon Sharity, and because the restrictive covenants at issue in

  this case are customary in the industry.

          69.     Upon information and belief, Sharity knowingly and intentionally encouraged

  Wick and CWC to violate their restrictive covenants in order to interfere with CNS’s business

  and unlawfully compete in the marketplace.

          70.     Upon information and belief, Wick and CWC conspired with Sharity to breach

  their contractual, statutory, and common law duties to CNS, to irreparably harm and damage

  CNS.

          71.     Upon information and belief, Defendants conspired to engage in a scheme of

  unfair and unlawful competition against CNS and to advance their position in the marketplace.




                                                15
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 16 of 30 PageID 16




            72.   Sharity knew or should have known that its plan to induce and assist Wick and

  CWC was unlawful and would result in injury to CNS.

                                     CAUSES OF ACTION

                                            COUNT I

                    Violation of Defend Trade Secrets Act, 18 U.S.C. § 1836
                                   (Against Wick and CWC)

            73.   CNS repeats and reasserts the allegations set forth in paragraphs 1 through 72

  of the Verified Complaint and incorporates them herein by reference.

            74.   During their employment with CNS, Wick and CWC had access to confidential

  and proprietary information.

            75.   CNS’s confidential and proprietary information are trade secrets under 18

  U.S.C. § 1839(3) because they derive independent economic value, actual or potential, from

  not being generally known to, and not readily ascertainable through proper means, by

  competitors of CNS and because CNS has taken reasonable measures to keep such information

  secret.

            76.   CNS provides services to clients across state lines and CNS’s trade secrets are

  related to services used in interstate commerce.

            77.   As more fully described above, CNS takes reasonable measures to protect the

  secrecy of such information.       These measures include password protected databases,

  confidentiality and non-disclosure agreements, and limitations on dissemination of information

  on a need-to-know basis.

            78.   Wick and CWC knew they had a duty to maintain the secrecy of CNS’s trade

  secrets due, in part, to their acknowledgments in the Agreement.



                                                16
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 17 of 30 PageID 17




         79.     Wick and CWC had a duty not to disclose or use misappropriated trade secrets

  for the purpose of gaining a competitive advantage in the marketplace.

         80.     Prior to the termination of Wick’s principal/partner relationship with CNS,

  Wick and CWC misappropriated CNS’s trade secrets by wrongfully obtaining, compiling,

  maintaining, and/or distributing documents and/or electronically stored information that

  includes CNS’s trade secrets, including clients, pricing and business strategy information, sales

  strategies and techniques, marketing strategies and information, and other financial

  information, among other things discussed above.

         81.     Upon information and belief, Wick and CWC have used CNS’s trade secrets to

  aid Wick, CWC, and Sharity to improperly solicit CNS’s current, former, and prospective

  clients and compete with CNS.

         82.     Wick and CWC’s actions constitute a violation of 18 U.S.C. § 1836, et seq.

         83.     Wick and CWC’s misappropriation of CNS’s trade secrets was willful and

  malicious under 18 U.S.C. § 1836(b)(3)(C).

         84.     Wick and CWC have been unjustly enriched as a proximate result of their

  misappropriation and use of CNS’s trade secrets.

         85.     CNS lacks an adequate remedy at law and is entitled to preliminary and

  permanent injunctive relief enjoining Wick and CWC’s unlawful use and misappropriation.

         86.     To the extent that Wick and CWC have already provided CNS’s trade secrets

  or other confidential information to third parties, those parties should also be ordered to return

  and/or destroy that information.




                                                 17
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 18 of 30 PageID 18




         87.     CNS is further entitled to actual damages and disgorgement of amounts by

  which Wick and CWC were unjustly enriched, in amounts to be proven at trial, as well as

  punitive and/or exemplary damages.

         88.     CNS has retained the Ogletree Deakins law firm to represent it in this action

  and is entitled to recover reasonable attorneys’ fees and litigation costs to full extent allowed

  under law.

                                            COUNT II

                      Violation of the Florida Uniform Trade Secrets Act
                                   (Against Wick and CWC)

         89.     CNS repeats and reasserts the allegations set forth paragraphs 1 through 72 of

  the Verified Complaint and incorporates them herein by reference.

         90.     While employed with CNS, Wick and CWC had access to CNS’s confidential

  and proprietary information including, clients, pricing and business strategy information, sales

  strategies and techniques, marketing strategies and information, and other financial

  information, among other things discussed above.

         91.     CNS expended substantial time, effort, money and resources in developing and

  maintaining its confidential and proprietary information.

         92.     CNS takes reasonable, affirmative measures to maintain the confidentiality of

  this information for its exclusive benefit and competitive advantage in the industry.

         93.     This confidential and proprietary information is CNS’s trade secrets.

         94.     Wick and CWC had a duty not to disclose CNS’s trade secrets for their own

  benefit, or for the benefit of another, to the detriment of CNS.




                                                 18
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 19 of 30 PageID 19




         95.     Upon information and belief, Wick and CWC wrongfully disclosed the trade

  secrets to, at least, Sharity and Wick’s fiancé Venovski, and used the trade secrets, without

  CNS’s express or implied consent, to advance their own pecuniary interests, in violation of

  their restrictive covenants and Florida law.

         96.     Upon information and belief, Wick and CWC used CNS’s trade secrets to solicit

  CNS’s clients and prospective clients to purchase competitive products and/or services.

         97.     Upon information and belief, Wick and CWC continue to wrongfully disclose

  and use CNS’s trade secrets, without CNS’s express or implied consent, to advance their own

  pecuniary interests and those of Sharity.

         98.     Wick and CWC’s actions were and continue to be willful and malicious.

         99.     Unless Defendants are enjoined from using the subject trade secrets, CNS will

  suffer immediate and irreparable injury in that Defendants will continue to have access to and

  the ability to make use of CNS’s trade secrets for financial gain.

         100.    As a direct and proximate result of Wick and CWC’s misappropriation of

  CNS’s trade secrets, CNS has suffered, and will continue to suffer, irreparable harm and

  economic damages.

         101.    CNS lacks an adequate remedy at law and is entitled to preliminary and

  permanent injunctive relief enjoining Wick and CWC’s unlawful misappropriation.

         102.    In addition to injunctive relief, under Florida law, CNS is entitled to recover

  actual damages, damages for unjust enrichment, punitive and/or exemplary damages, and

  attorneys’ fees as a result of Wick and CWC’s misappropriation.




                                                 19
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 20 of 30 PageID 20




         103.      CNS has retained the Ogletree Deakins law firm to represent it in this action

  and is entitled to recover reasonable attorneys’ fees and litigation costs to full extent allowed

  under law.

                                            COUNT III

                                       Breach of Contract
                                     (Against Wick and CWC)

         104.      CNS repeats and reasserts the allegations set forth in paragraphs 1 through 72

  of the Complaint and incorporates them herein by reference.

         105.      The Agreement is a valid and enforceable contracts and based on sufficient

  consideration.

         106.      The Agreement prohibits Wick and CWC from using or disclosing CNS’s

  confidential information.

         107.      The Agreement prohibits Wick and CWC from soliciting CNS’s current,

  former, or prospective customers or clients in the relevant geographic territory defined in the

  Agreement for a period of two years following the end of their employment with CNS.

         108.      The Agreement prohibits Wick and CWC from competing with CNS in the

  relevant geographic territory defined in the Agreement for a period of two years following the

  end of their employment with CNS.

         109.      Sharity is a direct competitor and Restricted Business under the Agreement.

         110.      CNS fully performed its obligations under the Agreement.

         111.      Wick and CWC knowingly, intentionally, and materially breached the terms of

  the Agreement by, among other things, retaining and disclosing and using CNS’s confidential

  information and trade secrets.



                                                 20
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 21 of 30 PageID 21




         112.    Wick and CWC knowingly, intentionally, and materially breached the terms of

  the Agreement by, among other things, soliciting and conspiring to solicit CNS’s clients.

         113.    Wick and CWC knowingly, intentionally, and materially breached the terms of

  the Agreement by, among other things, working for a Restricted Business in the same capacity

  and territory for which they worked for CNS.

         114.    CNS has been and continues to be damaged by Wick and CWC’s improper and

  unlawful actions in breaching the Agreement.

         115.    CNS is entitled to an injunction restraining Wick and CWC, and all others

  acting in concert with them, from engaging in activities that violate the contractual obligations

  undertaken by Wick and CWC.

         116.    CNS is also entitled to an award of damages incurred as a result of Wick and

  CWC’ material breaches of their contractual obligations, in an amount to be determined at trial.

                                            COUNT IV

                                          Conversion
                                    (Against Wick and CWC)

         117.    CNS repeats and reasserts the allegations set forth in paragraphs 1 through 72

  of the Verified Complaint and incorporates them herein by reference.

         118.    Prior to and/or following the end of Wick’ principal/partner relationship with

  CNS, Wick and CWC intentionally misappropriated certain trade secrets and confidential

  business information that is CNS’s property, in order to use such property to unfairly compete

  with CNS.




                                                 21
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 22 of 30 PageID 22




         119.    Wick and CWC have, without authority or justification, assumed and exercised

  the right of ownership of CNS’s property, as described above, and by their actions concurrently

  has denied CNS access to its own property.

         120.    The conversion of CNS’s property by Wick and CWC was and is willful and

  malicious.

         121.    CNS has been damaged as a proximate result of the conversion of its property

  by Wick and CWC.

                                           COUNT V

                        Tortious Interference with CNS’s Contractual
                          and Advantageous Business Relationships
                                      (Against Sharity)

         122.    CNS repeats and reasserts the allegations set forth in paragraphs 1 through 72

  of the Verified Complaint and incorporates them herein by reference.

         123.    CNS has a valid and enforceable Agreement with Wick and CWC.

         124.    CNS has advantageous business relationships with its customers and

  prospective customers under which CNS has rights.

         125.    CNS has legitimate and protectable interests in its contractual and advantageous

  business relationships with Wick and CWC, and its customers and prospective customers.

         126.    Sharity knew that CNS has a valid and enforceable Agreement with Wick and

  CWC, and advantageous business relationships with its customers and prospective customers.

         127.    Sharity encouraged and induced Wick and CWC to violate their Agreement

  with CNS to advance Defendant’s pecuniary interests.




                                                22
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 23 of 30 PageID 23




         128.    Sharity encouraged and induced CNS’s customers and prospective

  customers, including Freedom Ride, Family Promise, and Base Camp Children’s Cancer

  Foundation, to divert their business relationships from CNS to Sharity to advance

  Defendant’s pecuniary interests.

         129.    Sharity’s interference was without justification or privilege, and malicious.

         130.    Sharity’s actions are ongoing.

         131.    As a result of Sharity’s tortious interference with CNS’s contractual and

  advantageous business relationships with Wick, CNS has suffered, and will continue to suffer,

  irreparable harm and economic damages.

                                           COUNT VI

                                   Breach of Fiduciary Duty
                                       (Against Wick)

         132.    CNS repeats and reasserts the allegations set forth in paragraphs 1 through 72

  of the Verified Complaint and incorporates them herein by reference.

         133.    As a principal and partner of CNS, Wick owed CNS a fiduciary duty that

  required her, while working for CNS, to refrain from acting against CNS’s best interest.

         134.    Wick’s fiduciary duty also requires that, even after termination of employment,

  she not use or disclose CNS’s confidential and proprietary information or trade secrets.

         135.    Wick breached her fiduciary duty to CNS by engaging in conduct which

  included, but is not limited to, misappropriating CNS’s trade secrets and confidential and

  proprietary information while still working for CNS and otherwise acting against the interest

  of CNS.




                                                  23
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 24 of 30 PageID 24




          136.    As a direct and proximate consequence of Wick’s wrongful conduct, CNS has

  and will continue to suffer monetary damages, in an amount to be determined at trial.

          137.    As a direct and proximate consequence of Wick’s wrongful conduct, she has

  exposed CNS to irreparable and incalculable harm.

          138.    Wick’s actions are intentional, willful, wanton, and reckless and are calculated

  to harm CNS in its business affairs.

                                             COUNT VII

                                         Civil Conspiracy
                                      (Against All Defendants)

          139.    CNS repeats and reasserts the allegations set forth in paragraphs 1 through 72

  of the Verified Complaint and incorporates them herein by reference.

          140.    Defendants entered into an agreement with each other to commit the unlawful

  acts alleged in this action.

          141.    Defendants engaged in overt acts in furtherance of their conspiracy or they

  knew of the scheme and assisted in some way.

          142.    Defendants’ underlying civil wrongs include all claims alleged in this

  Complaint.

          143.    Defendants’ civil conspiracy proximately caused CNS to suffer damages,

  including, but not limited to, lost profits.




                                                 24
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 25 of 30 PageID 25




                                           COUNT VIII

                                 Computer Fraud and Abuse Act
                                       (Against Wick)

         144.      CNS repeats and reasserts the allegations set forth in paragraphs 1 through 72

  of the Verified Complaint and incorporates them herein by reference.

         145.      The secure data network on which CNS maintained and currently maintains

  certain trade secrets, confidential information, and/or other proprietary information in

  electronic form exclusively for authorized users is a network of computers used in interstate

  commerce.

         146.      The only principals, partners, members, and employees who are allowed to

  access CNS’s computer networks, system, drop box, and equipment are CNS’s current

  principals, partners, members, and employees who are accessing such for proper business

  purposes.

         147.      Wick exceeded her access to CNS’s computer systems by violating her

  fiduciary duty and the terms of the Agreement to protect, maintain the confidentiality of, and

  return to CNS at termination confidential and proprietary information and trade secrets, by

  unauthorized use of CNS’s drop box, and/or by wholesale deleting her email accounts without

  authorization.

         148.      Upon information and belief, Wick’ mass deletion of email was to conceal her

  wrongful conduct. These deletions were without authorization and lacked any legitimate

  business purpose.




                                                 25
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 26 of 30 PageID 26




         149.    By means of the conduct described above, Wick intentionally accessed CNS’s

  computer network and drop box without authorization and/or exceeded her authorization, and

  as a result of such conduct, caused damage and loss to CNS.

         150.    Wick engaged in the conduct described above for her own personal benefit as

  well as the benefit of CNS’s competitor Sharity.

         151.    CNS has suffered damages and loss by reason of, and as a proximate result of,

  Wick’ conduct in violation of the Computer Fraud and Abuse Act described above, and the

  value of such loss to CNS exceeds $5,000.00 for a one-year period.

                                            COUNT IX

                        Aiding and Abetting Breach of Fiduciary Duty
                                 (Against CWC and Sharity)

         152.    CNS repeats and reasserts the allegations set forth in paragraphs 1 through 72

  and paragraphs 132 to 138 of the Verified Complaint and incorporates them herein by

  reference.

         153.    By virtue of her principal and partner relationship with CNS, Wick owed CNS

  a fiduciary duty at all times to act in the best interests of CNS and not to engage in activities

  that would injure CNS.

         154.    As described above, Wick breached her fiduciary duty to CNS by, among other

  things, subordinating CNS’s interests to her own and acting in the best interest of herself and

  others, including Sharity, CNS’s direct competitor, while still a principal and partner of CNS.

         155.    Upon information and belief, CWC and Sharity had knowledge that Wick owed

  a fiduciary duty to CNS because, among other reasons, CWC and Sharity were aware of Wick’

  role as principal and partner for, and agreements with, CNS.



                                                 26
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 27 of 30 PageID 27




         156.    Upon information and belief, CWC and Sharity knowingly and purposefully,

  without privilege, participated in Wick’ breaches of her fiduciary duty by, among other actions,

  helping Wick prepare for her efforts to misappropriate CNS’s Confidential Information and to

  usurp business opportunities and solicit CNS’s customers on behalf of Sharity, and divert CNS

  business to Sharity, while still a principal and partner of CNS.

         157.    Upon information and belief, CWC and Sharity conspired with Wick to induce,

  encourage, and procure Wick’ breach of her fiduciary duty.

         158.    As a direct and proximate result of CWC and Sharity’s aiding and abetting of

  Wick’ breach of fiduciary duty, CNS has been damaged in an amount to be proven at trial.

         159.    CWC and Sharity’s aiding and abetting of Wick’ breach of her fiduciary duty

  was willful and malicious, thus entitling CNS to an award of punitive or exemplary damages

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff CNS respectfully requests that the Court enter an Order and

  Judgment in its favor and against Defendants and award CNS the following relief:

         (A)     A preliminary and permanent injunction prohibiting Defendants from further

  taking, acquiring, disclosing, using in any way, otherwise misappropriating, or attempting to

  do any such thing with CNS’s property, including, but not limited to, CNS’s trade secrets and

  confidential business information;

         (B)     A preliminary and/or permanent injunction prohibiting Defendants from

  competing unfairly with CNS based in any way on their knowledge and/or use of CNS’s

  property or trade secrets;




                                                 27
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 28 of 30 PageID 28




         (C)     A preliminary and/or permanent injunction prohibiting Wick and CWC from

  engaging in activities that violate their contractual obligations to CNS contained in the

  Agreement, including, their restrictive covenants.

         (D)     A preliminary and/or permanent injunction prohibiting Defendants from

  wrongfully interfering with CNS’s contracts and/or business relationships with its clients and

  prospective clients, vendors, suppliers, and employees;

         (E)     A preliminary and/or permanent injunction prohibiting Defendants from

  communicating with any clients of CNS, including, but not limited to, all CNS clients

  Defendants took from other principals, partners, members, or employees of CNS when Wick

  misappropriated their information;

         (F)     A preliminary and/or permanent injunction compelling Defendants to return

  and restore all of CNS’s property, including, but not limited to, CNS’s trade secrets and

  confidential business information (and all reproductions thereof) to CNS;

         (G)     A preliminary and/or permanent injunction prohibiting continued use of

  Defendant Sharity’s website: https://sharityglobal.com;

         (H)     Requiring Wick to submit for inspection to counsel for CNS all electronic

  devices, including, but not limited to, laptops, tablets, and mobile devices, used during her

  disloyal period and after leaving CNS;

         (I)     Monetary damages, including, but not limited to, compensatory damages,

  disgorgement of amounts by which Defendants were unjustly enriched, and exemplary and/or

  punitive damages;

         (J)     Pre and post-judgment interest;




                                                28
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 29 of 30 PageID 29




         (K)   CNS’s attorneys’ fees and costs and expenses incurred in conjunction with this

  suit; and

         (L)   Such other and further relief as the Court deems just and proper.

  DATED:       June 21, 2019

                                         Respectfully submitted,

                                         /s/ Kevin D. Zwetsch
                                         Kevin D. Zwetsch
                                         Florida Bar No.: 0962260
                                         E-mail: kevin.zwetsch@ogletree.com
                                         Secondary email: elba.chinea@ogletree.com
                                         J. Robert McCormack
                                         Florida Bar No.: 864791
                                         E-mail: bob.mccormack@ogletree.com
                                         Secondary email: angela2.jackson@ogletree.com
                                         OGLETREE, DEAKINS, NASH,
                                           SMOAK & STEWART, P.C.
                                         100 North Tampa Street, Suite 3600
                                         Tampa, FL 33602
                                         Telephone: (813) 289-1247
                                         Facsimile: (813) 289-6530

                                         ATTORNEYS FOR PLAINTIFF




                                             29
Case 6:19-cv-01157-PGB-DCI Document 1 Filed 06/21/19 Page 30 of 30 PageID 30
